                                                  THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   GREGGORY HENDRICKS,                                 CASE NO. C18-1448-JCC
10                           Plaintiff,                  ORDER
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                           Defendant.
14

15          The Court, having reviewed Defendant’s Stipulated Motion for Remand, the Report and
16   Recommendation of Judge David W. Christel, United States Magistrate Judge, and the remaining
17   record, does hereby find and ORDER:
18      (1) the Court adopts the Report and Recommendation;
19      (2) the Stipulated Motion for Remand is GRANTED; and
20      (3) the matter is therefore REVERSED and remanded to the Commissioner for further
21          administrative proceedings consistent with the Report and Recommendation.
22          DATED this 1st day of April 2019.




                                                      A
23

24

25
                                                      John C. Coughenour
26                                                    UNITED STATES DISTRICT JUDGE

     ORDER
     C18-0448-JCC
     PAGE - 1
